DETAILED ACTION
This action is in response to the application filed 18 November 2019.
Claims 1-12 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
At [0039], the specification recites “IN this regard, , embodiments of the invention … “ which includes clerical errors, i.e. it appears that “In this regard,[[ ,]] embodiments of the invention …” is intended.
At [0055] (P23:L3), the specification recites “may include plotting each isurface” which includes clerical errors, i.e. it appears that “may include plotting each isosurface.
Appropriate correction is required.

Claim Objections
Claims 6 and 12 are objected to because of the following informalities:  Each claim recites “plotting the isurface by rendering” which includes clerical errors, i.e. it appears that “plotting the isosurface..  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "lower resolution" in claims 4 and 10 is a relative term which renders the claim indefinite.  The term "lower resolution" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 4 and 10, it is not clear how to determine how the resolution of a voxel-based representation may be lower or higher than that of the simulation mesh. Consider for example, that the specification discloses at [0039] that “embodiments of the invention utilize voxel data that is a much more compact and different representation of the model itself” and at [0042] that “The result values are a single array that is compressed very efficiently using (optional) quantization” along with fig 3A and B showing 2D versions of voxel data while at [0041] the simulation mesh may be “triangles”. It is not clear how to compare the resolution of voxel (hexahedral solids) data to that of triangles (surface). Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In view of the specification description at [0038], i.e. “The voxel based proxy model is an extremely simplified .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 20120054261 A1) in view of Westermann (WESTERMANN, RÜDIGER, AND THOMAS ERTL. "Efficiently using graphics hardware in volume rendering applications." In Proceedings of the 25th annual conference on Computer graphics and interactive techniques, pp. 169-177. 1998), Velevski (US 20200043214 A1), and Engel (ENGEL, KLAUS, PETER HASTREITER, BERND TOMANDL, K. EBERHARDT, AND THOMAS ERTL. "Combining local and remote visualization techniques for interactive volume rendering in medical applications." In Proceedings Visualization 2000. VIS 2000 (Cat. No. 00CH37145), pp. 449-452. IEEE, 2000).

Examiner’s notes are marked EN.

Regarding claim 7, Evans discloses a computer-implemented system (figs 1 and 2 and [0021]: “The hardware and software environment includes a computer 102 and may include peripherals. … the computer 102 operates by the general purpose processor 104A performing instructions defined by the computer program 110 under control of an operating system 108.”) for conducting a dynamic simulation ([0008]: “Almost always, one instance of any particular class of module (e.g., visual editing kernel, numerical solver, etc.) is used.”; [0042]: “In another example, if modeling a constraint system with many moving parts (e.g., a box on a conveyor belt or spheres rolling on a floor), a simple physics engine may exist on the client. Such a simple engine may include some randomness and other influences to expedite the processing, properties that do not exist on the server-based version. Such randomness and other influences on the client 102 likely result in errors that can accumulate over time. … the user on the client 102 can continue to work without paying the cost for the high fidelity and more precise engine calculations that are being performed on the server 206.” EN: The solver and physics engine are simulators, see also instant specification at [0037]) in a computer-aided design (CAD) application ([0011]-[0012]: “It is further desirable to enable the development and delivery of real interactive three dimensional (3D) editing and design applications on the web and mobile devices. … One or more embodiments of the invention overcome the problems of the prior art by providing a dual modeling environment. Lightweight versions of an application's modules are created.” EN: The application in the computerized modeling environment for design is a computer-aided design application. See also [0041] describing an solid modeling application for computing solid modeling data [e.g. extrusion].), comprising:
(a) a client computer (fig 2:102 and [0029]: “typical distributed computer system 200 using a network 202 to connect client computers 102 to server computers 206”) having a client memory (fig 1:106 and [0021]: “The computer program 110 and/or the operating system 108 may be stored in the memory 106” and [0029]: “clients 102 that are personal computers or workstations … (as set forth in FIG. 1)”);
(b) a server computer (fig 2:102 and [0029]: “typical distributed computer system 200 using a network 202 to connect client computers 102 to server computers 206”) having a server memory (fig 1:106 and [0021]: “The computer program 110 and/or the operating system 108 may be stored in the memory 106” and [0029]: “servers 206 that are personal computers, workstations, minicomputers, or mainframes (as set forth in FIG. 1)”);
(c) a client processor executing on the client computer (fig 1:104a-b and [0021]: “the computer 102 operates by the general purpose processor 104A performing instructions defined by the computer program 110 under control of an operating system 108.” and [0029]: “clients 102 that are personal computers or workstations … (as set forth in FIG. 1)” EN: see also [0023] for special purpose processor);
(d) a server processor executing on the server computer (fig 1:104a-b and [0021]: “the computer 102 operates by the general purpose processor 104A performing instructions defined by the computer program 110 under control of an operating system 108.” and [0029]: “servers 206 that are personal computers, workstations, minicomputers, or mainframes (as set forth in FIG. 1)” EN: see also [0023] for special purpose processor);
(e) the server memory storing a server set of instructions, wherein the server set of instructions, when executed by the server processor (fig 1:104a-b and [0021]: “the computer 102 operates by the general purpose processor 104A performing instructions defined by the computer program 110 under control of an operating system 108.” and [0029]: “servers 206 that are personal computers, workstations, minicomputers, or mainframes (as set forth in FIG. 1)”) cause the server processor to perform operations ([0020]: “FIG. 1 is an exemplary hardware and software environment 100 used to implement one or more embodiments of the invention.”) comprising:
(i) acquiring a CAD model on the server computer ([0047]: “The data that is ultimately the output of the application always comes from the accurate server model; the client-side data is always considered transient.” EN: Having the accurate server model requires acquiring the model.);
(ii) creating, on the server computer, a proxy object for the CAD model ([0045]-[0046]: “applications 110 can be constructed with pairs of proxy and precise modules with synchronization and correction semantics. Specifically, for web applications, embodiments of the invention provide a system where functionality is duplicated both on the client 102 and the server 206 at a module level. On the client 102, a fast, approximating component is used to deliver the desired interactivity. On the server 206, a numerically precise "slower" component resides and receives the exact same command set (as that received on the client 102)”; [0049]: “The client component is lightweight and fast for certain data sets and operations and thus can be used as a proxy for the high quality representation (the "real data" in the cloud/server 206).”; [0063]: “such a modeling environment may analyze the details needed to produce a visually appealing result on the client application and extract such functionality from the server module to produce the client module.” EN: The client proxy modules/components are proxy objects for “real data” of the server model.);
(iii) transmitting the proxy object to the client computer ([0031]: “Further, the software executing on clients 102/thin client devices 132 may be downloaded from server computer 206 to client computers 102 and installed as a plug in or ACTIVEX™ control of a web browser.”);
(f) the client memory storing a client set of instructions, wherein the client set of instructions, when executed by the client processor (fig 1:104a-b and [0021]: “the computer 102 operates by the general purpose processor 104A performing instructions defined by the computer program 110 under control of an operating system 108.” and [0029]: “clients 102 that are personal computers or workstations … (as set forth in FIG. 1)”) cause the client processor to perform operations ([0020]: “FIG. 1 is an exemplary hardware and software environment 100 used to implement one or more embodiments of the invention.”) comprising:
([0046]: “On the client 102, a fast, approximating component is used to deliver the desired interactivity.”; fig 3:304 and [0057]: “At step 304, one or more commands ( e.g., received from a user) are executed in the client application to produce client output data. The client output data may provide interactivity to a user of the client application and may further consist of transient (i.e., non-permanent) data.”; EN: citations are exemplary, the disclosure has many examples of processing on client and server), wherein the processing enables dynamic interactive rendering operations of the CAD model ([0062]: “The client based modules allow the user to view data quickly but may lack the fidelity of a more complete server based module.”; [0064]: “For example, a frame rate requirement may be established. If the frame rate cannot be maintained by the client version of the module, the server may perform some of the rendering/painting.”);
(ii) request the simulation [operation] to be processed on the server computer ([0046]: “On the server 206, a numerically precise "slower" component resides and receives the exact same command set (as that received on the client 102)”; fig 3:308 and [0058]: “At step 306, the same one or more commands are transmitted to the server application that is configured to utilize the commands during execution. The server application executes the commands concurrently with and independent from the client application to produce server output data (while being part of the same application session)” EN: citations are exemplary, the disclosure has many examples of processing on client and server.); and
[operation] on the server computer, [synchronizing client/server data] ([0047]: “The next piece of the architecture is the mechanism that synchronizes the client module with the server module to correct accumulated errors”; [0051]: “the synchronization points can be tuned between the following extremes: (1) the result of each command is reconciled from the server 206 (most accurate local representation)”; fig 3:308 and [0059]: “At step 308, the client output data is synchronized with the server output data.”; [0062]: “Accordingly, the client based data and server based data are eventually synchronized with each other to produce both visually appealing and precise output data to the user.”).
Evans does not explicitly disclose [processing a simulation] mesh;
However, Evans teaches that in the related prior art meshes are used for analyses using solvers (mesh/solver is reasonably interpreted as a simulation and accordingly the mesh is a simulation mesh, see instant specification at P17:L2) ([0008]-[0009]: “Almost always, one instance of any particular class of module (e.g., visual editing kernel, numerical solver, etc.) is used. … For example, if coarser meshes are used for analysis, less triangles and effects result for the display, and larger error tolerances for solvers may result.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Evans in view of Evans’ teachings of the state of the prior art to include applying the methods to a simulation mesh by creating the dual client/server mesh functionality since Evans teaches that Evans’ embodiments are designed to “overcome the problems of the prior art by providing a dual modeling environment” (Evans:[0012]). More succinctly, although Evans does not explicitly disclose processing a 
Evans does not explicitly disclose wherein the proxy object comprises a voxel-based representation of the CAD model, and wherein the proxy object fully encompasses a simulation mesh of the CAD model.
However, Westermann teaches wherein the [visualization] object comprises a voxel-based representation of the [simulation] model (P1:§1:¶5: “Basic algorithms for rendering shaded iso-surfaces from regular voxel grids will be described.”; P2:§2:¶1: “The basic idea is to interpret the voxel array as a 3D texture defined over [0,1]3 and to understand 3D texture mapping as the trilinear interpolation of the volume data set at an arbitrary point within this domain.” EN: §4.1-4.2 describes how values are interpolated for a single slice of the 3D array and then multiple slices are generated (i.e. multiple 2D slices for a 3D array).), and wherein the [visualization] object fully encompasses a simulation mesh (P1:§1:¶3: “Direct volume rendering tries to convey a visual impression of the complete 3D data set by taking into account the emission and absorption effects as seen by an outside viewer.” EN: “complete 3D data set indicates encompassing the mesh, see also, figs 1, 3, 7, 9, 10 (c) and 10(i) where 10(i) is described at P7:§5, e.g. “Direct volume rendering of a finite-element data set is demonstrated by the second example.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Evans in view of the teachings of Westermann to include 
Evans and Westermann do not teach wherein the proxy object that is transmitted comprises:
(1) extents of a voxel domain, of the voxel-based representation, in three (3) directions;
(2) minimum and maximum coordinates in each of the three directions; and
(3) a number of voxel divisions in the three directions.
However, Velevski teaches wherein the [reduced] object that is transmitted ([0060]: “In an embodiment the method comprises the step of obtaining and/or storing information or characteristics of the image for transfer to the user terminal” EN: for transfer indicates for transmission) comprises:
[EN: see instant specification at [0042]-[0043], the object “comprising” is not required to be 12 pieces of information [i.e. 3 for part (1), 6 for part (2), and 3 for part (3)], but the object comprising is a set of information in which it is inherent; for example at [0042], Table A does not include “extents” but rather the “extents” are inherent [e.g. <max> - <min> * <number of divisions> is an extent]]
(1) extents of a voxel domain, of the voxel-based representation, in three (3) directions ([0063] Number of slice; [064] Number of rows; [0065] Number of columns; and [0068] Image data, including scaling values or a reference scale; EN: the number of division and the scale give the extent);
(2) minimum and maximum coordinates in each of the three directions ([0063] Number of slice; [064] Number of rows; [0065] Number of columns; and [0068] Image data, including scaling values or a reference scale; EN: the number of division and the scale give a minimum 0 and maximum <number>*scale); and
(3) a number of voxel divisions in the three directions ([0063] Number of slice; [064] Number of rows; [0065] Number of columns;).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Evans and Westermann in view of the teachings of Velevski to include “wherein the [reduced] object that is transmitted comprises: (1) extents of a voxel domain, of the voxel-based representation, in three (3) directions; (2) minimum and maximum 
Evans, Westermann, and Velevski do not teach replacing the proxy object on the client computer with a real polygonal rendering from the simulation mesh.
However, Engel teaches replacing the proxy object on the client computer with a real polygonal rendering from [3D textures] (P3:2nd list item: “The client draws the received image into the frame buffer and overwrites the representation which was rendered locally.” EN: §2.2 discusses the polygonal rendering using 3D texture similar to that of Westermann.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Evans, Westermann, and Velevski in view of the teachings of Engel to include “replacing the proxy object on the client computer with a real polygonal rendering from the simulation mesh” by using Engel’s client (medium quality)/server (high quality) system for visualization since Westermann (as previously discussed) is directed to interactive applications with lower quality (less resource intensive) client models [including visualization and visualization data] and higher quality (more resources intensive) server models; and Engel’s system provides for a manner of implementing this using the voxel data (3D textures) as used by Westermann. More succinctly, it combines Evans CAD simulation client/server model with Westermann’s voxel data and Engel’s method of manipulating the voxel 
	
Regarding claim 8, Evans, Westermann, Velevski, and Engel teach the computer-implemented system of claim 7 (as shown above), wherein:
the proxy object comprises a representation of the simulation mesh (Evans and Westermann as for claim 7 where Westermann’s voxel representation encompassing a simulation mesh may be used as a proxy object).
Evans does not explicitly disclose each element in the proxy object contains a value for each set of results in the simulation mesh;
for a given set of results in the simulation mesh, the value of a given element in the proxy object is determined by:
establishing one or more spatial weights of a center of the given element relative to one or more primitives in the simulation mesh that the given element is contained within;
interpolating one or more vertex values at vertices of the one or more primitives, in the simulation mesh, using the one or more spatial weights; and
deriving a single value for the given element in the proxy object for a given set of results in the simulation mesh, wherein the single value is based on the one or more vertex values.
However, Westermann teaches each element in the [voxel] object contains a value for each set of results in the simulation mesh [EN: Note that more than one set is not required. Also, in the interest of compact prosecution, note that hardware for manipulating multiple textures is known, see for example Mech [US 20040012587 A1] at [0044].]  (P3:§3:¶9: “Each element of the 3D texture gets assigned the material value as it’s alpha component.”; PP5-6:§§4-4.2: e.g. at §4.2:¶3: “Finally, all values necessary to correctly interpolate the scalar values within the actual slice are available in the pixel data. We read the data and calculate [equation omitted] for each RGBa pixel value. … In order to approximate the volume rendering integral the grid is sliced multiple times”; P7:§5:¶9: “Direct volume rendering of a finite-element data set is demonstrated by the second example. Notice the adaptive manipulation of the transfer function in order to indicate increasing temperature from blue to yellow.” EN: the slice material values interpreted for multiple slices is the 3D voxel object, and the material values may correspond to simulation results as indicated at P7 when applied to finite-element data set.);
for a given set of results in the simulation mesh, the value of a given element in the proxy object is determined by (as shown for the following limitations):
establishing one or more spatial weights of a center of the given element relative to one or more primitives in the simulation mesh that the given element is contained within (P4:§4.1:¶4: “since we are interested in rendering a specific iso-surface we have to find those elements the surface is passing through. But even more difficult, the exact location of the surface within these cells has to be determined in order to compute appropriate interpolation weights (see Figure 8).” And P5:Fig 8. EN: The “q” and “1-q” are interpolation weights between the front and back faces of the primitive.);
interpolating one or more vertex values at vertices of the one or more primitives, in the simulation mesh, using the one or more spatial weights (PP4-5:§4.1:¶¶7-end: describing rendering the primitive front and back faces (and accordingly the vertices of the front face) and blending with the interpolation weights.) ; and
deriving a single value for the given element in the proxy object for a given set of results in the simulation mesh, wherein the single value is based on the one or more vertex values (p5:§4.2: e.g. “For the method to proceed properly, we store the scalar values in the RG color components and the distance values in the Bα components issued at each vertex. … Finally, all values necessary to correctly interpolate the scalar values within the actual slice are available in the pixel data. We read the data and calculate [equation omitted] for each RGBa pixel value. … In order to approximate the volume rendering integral the grid is sliced multiple times” EN: using vertex distance and values to interpolate the voxel value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further combine the teachings of Evans in view of the teachings of Westermann to include “each element in the proxy object contains a value for each set of results in the simulation mesh; for a given set of results in the simulation mesh, the value of a given element in the proxy object is determined by: establishing one or more spatial weights of a center of the given element relative to one or more primitives in the simulation mesh that the given element is contained within; interpolating one or more vertex values at vertices of the one or more primitives, in the simulation mesh, using the one or more spatial weights; and deriving a single value for the given element in the proxy object for a given set of results in the simulation mesh, wherein the single value is based on the one or more vertex values” by using Westermann’s method for creating voxel representation for the representation of the CAD model since Evans’ embodiments are directed (in part) to interactive (e.g. see [0066]) rendering and visualization processes, e.g. at [0062] – “the client based data and server based data are eventually 


Regarding claim 9, Evans, Westermann, Velevski, and Engel teach the computer-implemented system of claim 7, wherein the processing on the client computer, processing the simulation mesh on the server computer, and replacing the proxy object (as shown above).
Evans further discloses that the operations comprise:
performing an operation on the CAD model, on the client computer, using the proxy object as a source (fig 3:304 and [0056]-[0057]: “Each of the proxy modules is a lightweight version of a corresponding precise module of a server application. The client application may be executed as a web-browser plug-in and may further consist of low fidelity computations compared to that of the server application modules.”);
([0064]: “In one or more embodiments, a set of criteria may be utilized to determine the level of detail incorporated into each module. For example, a frame rate requirement may be established. If the frame rate cannot be maintained by the client version of the module, the server may perform some of the rendering/painting.” EN: “the server may perform some of the rendering/painting” indicates that the client may perform the rendering.);
simultaneously with performing the operation on the client computer, requesting the server computer to perform the same operation on the simulation mesh (fig 3:306 and [0058]: “At step 306, the same one or more commands are transmitted to the server application that is configured to utilize the commands during execution. The server application executes the commands concurrently with and independent from the client application to produce server output data” EN: simulation “mesh” made obvious as for claim 7.);
receiving, on the client computer, a response from the server computer (fig 3:308 and [0059]-[0061]: e.g. from [0059] - “At step 308, the client output data is synchronized with the server output data. The synchronization process may be performed a variety of ways. In one or more embodiments, a level of synchronization is selected (e.g., by the user). The level selected may lie between ( or at the endpoints of) two extremes. On one end, the server output data (produced from the execution of each and every one of the commands from the server application) is reconciled with the client output data (i.e., all updates may be performed in real-time once a command's execution has completed on the server).”;
(with Engel as for claim 7’s “replacing the proxy object”).

Regarding claim 10, Evans, Westermann, Velevski, and Engel teach the computer-implemented system of claim 7 (as shown above).
Evans further discloses wherein the proxy object is lower resolution compared to that of the simulation mesh ([0042]: “Once a defined period of time has passed or once an error threshold has been exceed, the server 206 may transmit corrections to update the data on the client 102. Accordingly, the user on the client 102 can continue to work without paying the cost for the high fidelity and more precise engine calculations that are being performed on the server 206”; [0062]: “The client based modules allow the user to view data quickly but may lack the fidelity of a more complete server based module.” EN: the user may visualize via the proxy with resorting to round trip, see also rejections under 35 USC §112(b) above.).

Regarding claim 11, Evans, Westermann, Velevski, and Engel teach the computer-implemented system of claim 7 (as shown above).
Evans does not explicitly disclose wherein the proxy object is processed on the client computer using a graphics processing unit (GPU).
However, Engel teaches wherein the proxy object is processed on the client computer using a graphics processing unit (GPU) (P2:§3.2:¶1: “After selecting an interesting subregion of the volume data using the slicing tool, a 3D visualization using locally available 3D graphics hardware can be performed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Evans, Westermann, and Velevski in view of the further teachings of Engel to include “wherein the proxy object is processed on the client computer using a graphics processing unit (GPU)” by using Engel’s client GPU (medium quality)/server (high quality) GPU system for visualization since Westermann (as previously discussed) is directed to interactive applications with lower quality (less resource intensive) client models [including visualization and visualization data] and higher quality (more resources intensive) server models; and Engel’s system provides for a manner of implementing this using the voxel data (3D textures) as used by Westermann. More succinctly, it combines Evans CAD simulation client/server model with Westermann’s voxel data and Engel’s method of manipulating the voxel data according to the differing resources available on client and server for rendering and visualization.

Regarding claim 12, Evans, Westermann, Velevski, and Engel teach the computer-implemented system of claim 11 (as shown above).
Evans does not explicitly disclose wherein:
the dynamic interactive rendering operations comprise a sweep of an isosurface through the proxy object;
the processing on the client computer comprises plotting the isurface by rendering parallel rectangles that fill a volume of a voxel of the voxel-based representation of the proxy object;

each rectangle of the voxel-based representation displays a single iso-contour; and combining multiple single iso-contours.
However, Westermann discloses the dynamic interactive rendering operations comprise a sweep of an isosurface through the proxy object (P6:§4.2: e.g. “As a consequence our method for reconstructing shaded iso-surfaces can be applied directly. … In order to approximate the volume rendering integral the grid is sliced multiple times and the generated images are blended properly.” EN: the multiple slices of the isosurface is a sweep. “proxy object” with Evans and Westermann as for claim 7.);
the processing on the client computer comprises plotting the isurface by rendering parallel rectangles that fill a volume of a voxel of the voxel-based representation of the proxy object (P6:§4.2: e.g. “As a consequence our method for reconstructing shaded iso-surfaces can be applied directly. … In order to approximate the volume rendering integral the grid is sliced multiple times and the generated images are blended properly.” EN: the multiple slice images are parallel rectangles. “proxy object” and “client computer” with Evans and Westermann as for claim 7.);
looking up, via a fragment shader of the GPU (P1:Abstract: “OpenGL and its extensions provide access to advanced per-pixel operations available in the rasterization stage and in the frame buffer hardware of modern graphics workstations.”; P1:§1:¶4: “Our approach is pixel oriented, taking advantage of rasterization functionality such as color interpolation, texture mapping, color manipulation in the pixel transfer path, various fragment and stencil tests, and blending operations. … accelerate volume visualization of tetrahedral grids employing polygon rendering of cell faces and fragment operations for both shaded iso-surfaces and direct volume rendering”; EN: “advanced per-pixel operations” as “fragment operations” in OpenGL is interpreted as via a fragment shader of the GPU since fragments have corresponding pixels and the fragment shader is the part of the OpenGL pipeline where fragment operations occur, see also GLSL (2021).) , a value at a fragment, based on interpolation into a grid of the voxel-based representation (P6:§4.2:¶3: “Finally, all values necessary to correctly interpolate the scalar values within the actual slice are available in the pixel data. We read the data and calculate [equation omitted] for each RGBa pixel value.;
each rectangle of the voxel-based representation displays a single iso-contour (as cited above, the images are for a single iso-contour (i.e. a slice of the isosurface); and combining multiple single iso-contours (P6:§4.2:¶3: “In order to approximate the volume rendering integral the grid is sliced multiple times and the generated images are blended properly” EN: the “blending” is combining the multiple single iso-contours).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further combine the teachings of Evans, Westermann, Velevski, and Engel in view of the further teachings of Westermann to include “the dynamic interactive rendering operations comprise a sweep of an isosurface through the proxy object; the processing on the client computer comprises plotting the isurface by rendering parallel rectangles that fill a volume of a voxel of the voxel-based representation of the proxy object; looking up, via a fragment shader of the GPU, a value at a fragment, based on interpolation into a grid of the voxel-based representation; each rectangle of the voxel-based representation displays a single iso-contour; and combining multiple single iso-contours” by using Westermann’s method for rendering voxel 

Regarding claims 1-6, the claims are directed to a method which is substantively the same as that carried out by the system of claims 7-12 and are rejected under the same reasoning, mutatis mutandis.

Conclusion
Claims 1-12 are rejected.
:
US 20140229865 A1	DA COSTA; Thiago et al.
Discussing client/server rendering with the use of proxy objects
US 20090079736 A1	Nakao; Megumi et al.
Discussing rendering deformation simulation results using slices and texture maps
ENGEL, KLAUS, RÜDIGER WESTERMANN, AND THOMAS ERTL. "Isosurface extraction techniques for web-based volume visualization." In Proceedings Visualization'99 (Cat. No. 99CB37067), pp. 139-519. IEEE, 1999
Discussing various methods of dividing visualization workload between server and client
GROSSO, ROBERTO, AND THOMAS ERTL. "Progressive Iso‐Surface Extraction from Hierarchical 3D Meshes." In Computer Graphics Forum, vol. 17, no. 3, pp. 125-135. Oxford, UK and Boston, USA: Blackwell Publishers Ltd, 1998
Discussing progressive update and level of detail for isosurfaces
REZK-SALAMA, CHRISTOF, KLAUS ENGEL, MICHAEL BAUER, GÜNTHER GREINER, AND THOMAS ERTL. "Interactive volume on standard pc graphics hardware using multi-textures and multi-stage rasterization." In Proceedings of the ACM SIGGRAPH/EUROGRAPHICS workshop on Graphics hardware, pp. 109-118. 2000
Discussing texture based volume rendering and multi-texture interpolation
USHER, WILL, AND VALERIO PASCUCCI. "Interactive Visualization of Terascale Data in the Browser: Fact or Fiction?." In 2020 IEEE 10th Symposium on Large Data Analysis and Visualization (LDAV), pp. 27-36. IEEE, 2020
Discussing parallel methods of isosurface extraction
WESTERMANN, RÜDIGER, LEIF KOBBELT, AND THOMAS ERTL. "Real-time exploration of regular volume data by adaptive reconstruction of isosurfaces." The Visual Computer 15, no. 2 (1999): 100-111
Discussing mult-resolution isosurfaces using octree representations
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128
/AKASH SAXENA/Primary Examiner, Art Unit 2128